 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   Email: jason.revzin@lewisbrisbois.com
     COUNSEL FOR DEFENDANT TRANS UNION LLC
 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA
 9
     SANDRA L. SCARLETTE,                                  Case No. 2:18-cv-01723-RFB-VCF
10
                            Plaintiff,                     JOINT STIPULATION AND ORDER
11                                                         EXTENDING DEFENDANT TRANS
     v.                                                    UNION LLC’S TIME TO FILE AN
12                                                         ANSWER OR OTHERWISE
     PLUSFOUR, INC., TRANS UNION, LLC,                     RESPOND TO PLAINTIFF’S
13   EQUIFAX INFORMATION SERVICES, INC.,                   COMPLAINT
14                           Defendants.                   (FIRST REQUEST)
15

16            Plaintiff Sandra L. Scarlette (“Plaintiff”), and Defendant Trans Union LLC (“Trans
17   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
18   Trans Union’s Time to Respond to Plaintiff’s Complaint.
19            On September 7, 2018, Plaintiff filed her Complaint. On October 3, 2018, Trans Union
20   was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or
21   otherwise respond to Plaintiff’s Complaint is October 24, 2018.
22            Trans Union needs additional time to investigate, locate and assemble documents relating
23   to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
24   documents and respond to the allegations in Plaintiff’s Complaint.
25

26

27
28

     4828-9484-4793.1                                                                               1
 1
              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including November 21, 2018.
 3
              Dated this 24th day of October, 2018
 4
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
 5
                                                /s/ Jason G. Revzin
 6
                                               Jason G. Revzin (Nevada Bar No. 8629)
 7                                             6385 South Rainbow Blvd., Suite 600
                                               Las Vegas, NV 89118
 8                                             Telephone: (702) 893-3383
                                               Facsimile: (702) 893-3789
 9                                             Email: Jason.revzin@lewisbrisbois.com
10                                             Counsel for Trans Union LLC

11
                                                  /s/ Michael Kind
12                                             David H. Krieger (Nevada Bar No. 9086)
                                               Haines & Krieger, LLC
13
                                               8985 S. Eastern Ave., Suite 350
14                                             Henderson, NV 89123
                                               Telephone: (702) 880-5554
15                                             Facsimile: (702) 383-5518
                                               Email: dkrieger@hainesandkrieger.com
16
                                               Michael Kind (Nevada Bar No. 13903)
17                                             Kazerouni Law Group, APC
                                               6069 South Fort Apache Rd., Suite 100
18                                             Las Vegas, NV 89148
19                                             (800) 400-6808 x7
                                               (800) 520-5523 Fax
20                                             Email: mkind@kazlg.com
                                               Counsel for Plaintiff
21
                                                  ORDER
22

23
              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
24
     otherwise respond is so ORDERED AND ADJUDGED.
25
              Dated this 24th day of October, 2018.
26

27
                                           UNITED STATES MAGISTRATE JUDGE
28

     4828-9484-4793.1                                                                                2
